﻿95.	Sir, your election as President of the thirty-third session of the General Assembly and the confidence which the Assembly has placed in you have been noted with great pleasure by the delegation of the Yemen Arab Republic. As we offer you our congratulations, we are confident that your political sagacity and your distinct qualities .will significantly contribute to a successful conclusion of the session. The delegation of Yemen assures you of its full co-operation in the discharge of your delicate task.
96.	May I take this opportunity to express the deep gratitude and appreciation of my delegation for the outstanding role which your predecessor, Mr. Lazar Mojsov, has performed with admirable wisdom and patience during his term as President of the thirty-second regular session and the three special sessions held this year. Our delegation also wishes to express its deep appreciation for the untiring efforts of the Secretary-General of the United Nations for the establishment of peace and the dispelling of the threat of war in areas of tension and hostilities.
97.	Permit me to extend our congratulations to the people and Government of Solomon Island on their admission to membership in the United Nations family. We welcome their active participation in our joint efforts, which are aimed at the realization of stability and happiness for mankind.
98.	There is no doubt that the convening of three special sessions of the General Assembly within the span of one year represents a significant development in the history of the United Nations. This development reflects the conviction of the international community that contemporary problems cannot be resolve except through the collective will and co-operation of the peoples of the world. With such will and cooperation, a better atmosphere for coexistence and development will prevail for the well-being of their respective communities. Furthermore, the convening of those sessions has added a new dimension to the concept of democracy in the realm of international relations. It is therefore incumbent upon us today to reaffirm this new spirit which has begun to manifest itself in the United Nations approach to settling international problems and disputes. Today the world Organization is more responsive to these circumstances and changes.
99.	The Government of the Yemen Arab Republic has followed with peat interest the issues on which discussions focused at the Bonn Economic Summit Conference held in Bonn during the month of June 1978 concerning trade relations between the industrialized countries and the developing nations. We expressed similar interest in their efforts to combat international terrorism. On the same grounds Yemen welcomes any measure aimed at protecting the security of the non-nuclear States. Hence, the Yemen delegation wishes success to the Strategic Arms Limitation Talks.
100.	As one of the founders of the non-aligned movement, the Yemen Arab Republic appeals once again to the Government of the People's Republic of China to join this movement, with the aim of enhancing the movement's progressive role and of safeguarding it against any deviation from its fundamental principles that were laid down at the African-Asian Conference, held in Bandung in 1955.
101.	My country follows with special interest the process of negotiation between representatives of the developed countries and of the developing countries—or what 
become known as the North-South dialogue-which is a new method for restructuring international economic relations and co-operation on just and equitable bases.
102.	However, we note with disappointment the meagre progress which has been made. In fact, no progress has been achieved in matters relating to the purchasing power of the developing countries, the establishment of the common fund for commodities, or the external debt of the developing countries. Nevertheless, we view the North-South dialogue-and, for that matter, the whole issue of economic and technical co-operation between the industrialized and the developing countries-as a negotiable question which depends in the first place on the joint political will of both groups to overcome the difficulties to which they are now addressing themselves in the dialogue.

103.	In the meantime, we observe that the industrialized countries are reluctant to engage in negotiations concerning fundamental issues within the mandate of the Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, on the establishment of the New International Economic Order. And this partly explains the recent failure of the Committee to fulfil its mandate in accordance with Assembly resolution 32/174. Nevertheless, we continue to believe that the New International Economic Order, as defined in the Declaration and the Programme of Action which were adopted at the sixth special session of the General Assembly of 1974, [resolution 3201 (S-VI) and 3202 (S-VI)f, remains the appropriate and only framework for reshaping international economic relations on the basis of justice and equity for the benefit of the international community as a whole.
104.	The period which has elapsed since the thirty-second regular session of this Assembly is very short; yet, it has witnessed international changes and developments of great dimensions which by no means generate an atmosphere of optimism.
105.	The recourse to cold war methods as evidenced in the creation of areas of conflict and confrontation in Africa and the Middle East, together with the escalation of nuclear and conventional armaments, has dampened all hopes. These developments reaffirm the ever-increasing importance of our Organization as an ideal framework for international understanding and co-operation.
106.	The sheer desire to discuss our common problems and concerns in an open forum, and our meeting in this hall today for that purpose, should be considered as a positive step in the direction of seeking the most efficacious and sound solutions for these problems and concerns, with a view to achieving stability and welfare for our peoples. We believe, however, that there exists a far more important factor: there has to be a serious collective political will for the implementation of the agreements we reach in this Assembly. We have to seek inspiration and guidance from the principles and ideals of the charter, lest our debates and discussions never bear fruit.
107.	The attempts to acquire spheres of influence, which we are witnessing today in the continent of Africa and in the southern accesses to the Red Sea, raise the most profound concern in the Yemen Arab Republic. Our Government has expressed in more than one international forum, and specifically at the two conferences of Foreign Ministers of the Islamic and non-aligned countries, its desire to maintain the Red Sea as a zone of peace far removed from international conflicts and big-Power rivalry. This is a goal which the brother Government of Algeria has been pursuing in regard to the Mediterranean and it also coincides with the position of other brotherly and friendly countries concerning the Indian Ocean, which has been declared by the General Assembly a zone of peace [resolution 2832 (XXVI)].
108.	We are aware of the differences which exist among the States of the region and which are attributable to political and historic factors inherited from the era of imperialism. Yet we consider foreign intervention in any form or magnitude to be the constant and major factor underlying the political problems and the military confrontation which befell the Horn of Africa early this year. The Government of the Yemen Arab Republic has emphasized its desire to disengage the region from the conflict of the major Powers, and has taken the initiative in offering its good offices for resolving the differences which exist among the States of the region. The Government of the Yemen Arab Republic has also followed a policy of restraint in the face of repeated provocations and plotting, including the stationing of foreign troops for aggressive purposes. The latest of these provocative acts was the tragic assassination of the late President Ahmed Hussein Al-Ghashmi. In exercising such restraint, Yemen has been aware of the foreign designs and dangers which might ensue from any further deterioration in this strategically important region.
109.	I should like, if I may, to address myself again to the issue of security and stability in an area not too far from the Horn of Africa, namely the Middle East. With the permission of the Secretary-General of the United Nations, Mr. Kurt Waldheim, allow me to quote the following remarks on the Middle East from his report on the work of the Organization:
"... the irony of the Middle East is that this historic region, which has given so much to our civilization and which is still a great and diverse reservoir of human talent, has also become a grave danger to the rest of the world. We must together find some means of liberating the Middle East and all humanity from a nightmare that has lasted far too long." [See A/33/1, sect. Ill]
110.	Israel, which has carved out for itself a place in the Middle East through usurpation and aggression, is the very nightmare and the cancer which has afflicted the whole region and its peoples.
111.	Since the establishment of the Zionist entity in Palestine through terror and occupation, the Middle East region has never enjoyed peace or stability. Encouraged by the Zionist philosophy justifying terrorism and usurpation, Israel has waged five aggressive wars against the Arab States neighbouring Palestine. The most recent target of Israel's aggression has been southern Lebanon, where about 2,000 innocent civilians have been victimized and half a million people were displaced, in addition to the destruction and burning of all that the peace-loving Lebanese people had built in that area through their laborious toil and the sweat of their brows.
112.	The world public opinion represented by the numerous resolutions of the United Nations and other international forums has condemned Israeli aggression against the Arab nation. The most recent condemnations came from both the Ninth Islamic Conference of Foreign Ministers, held in Dakar from 24 to 28 April, and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, which was held in Belgrade in July of this year. Both Conferences further called for the restoration of the legitimate national rights of the Palestinian people and the withdrawal of the Israeli armed forces from all the occupied Arab territories. This was stressed also by the joint Soviet and American communiqué issued in October 1977 after the declaration of the European Economic Community in London issued on 29 June 1977.
113.	The Arab peoples demand and affirm the necessity of implementing the resolutions of this Organization, which truly reflect the interests and concerns of the international community. Israel's defiance of the international consensus regarding the inadmissibility of the acquisition of the territory of others by force and the restoration of the legitimate national rights of the Palestinian people is the very factor which has weakened the United Nations and diverted it, as the Secretary-General has pointed out in his report to this session on the work of the Organization from its central goal of maintaining international peace and security.
114.	The delegation of the Yemen Arab Republic shares with the Secretary-General the view that, irrespective of the developments which may ensue from the endeavours currently undertaken, in the final analysis all concerned parties must come together and search for a way which will lead to a permanent and just solution. Nobody rejects just peace and stability except Israel. Our delegation furthermore wishes to affirm its understanding of a just and lasting peace based on the following.
115.	First, a permanent and a just peace should include the total withdrawal of the enemy Israeli forces from all the occupied Arab territories, including the city of Jerusalem.
116.	Secondly, a permanent and a just peace means the restoration of the legitimate national rights of the Palestinian people, and enabling it to exercise those rights, foremost among which is its right to self-determination and the establishment of its national authority in Palestine under the leadership of the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people.
117.	Thirdly, a permanent and a just peace must include the cessation of the establishment of Jewish settlements in the occupied Arab territories, and the dismantling of all the settlements established since the occupation, as those settlements are illegal and should not be the subject of negotiations or wasteful efforts.
118.	Fourthly, a permanent and a just peace must mean the cessation of all excavation and construction work designed to change the demographic and historic features of the Arab Islamic monuments and holy places. Our delegation, therefore, reiterates its call for all parties concerned, including the Palestine Liberation Organization, to adhere to the international legitimacy and to enter into dialogue through the United Nations so as to enhance the peace efforts geared towards the genuine objectives which have been defined by the international community.
119.	We wish to emphasize again that the intransigence of Israel and its policy of expansion, aggression, and the provocation of various troubles in the occupied Arab territories and in Lebanon have obstructed all international efforts aimed at the achievement of a just and a lasting peace and have also demonstrated the Fascist nature of the Israeli leaders.
120.	The problems of imperialism in South Africa continue to constitute a grave threat which is not limited to the independent African nations and which may lead to a military confrontation the scope of which will not be confined to the African continent but will engulf other areas of the world. This prompts us to take a resolute stand on granting the people of Namibia their right to self-determination and full independence, on the elimination of the illegitimate racist regime in Southern Rhodesia, and on enabling the Zimbabwe people to express its aspirations to self-determination.
121.	Based on this perspective, the Yemen Arab Republic supports the efforts of the United Nations and the Secretary-General which are aimed at bringing to an end the occupation of Namibia by the racist Government of South Africa and which have repeatedly condemned the white minority Government in Rhodesia. The Government of the Yemen Arab Republic has welcomed in principle the proposals of the five Western Powers members of the Security Council regarding Namibia,  and has emphasized that Walvis Bay is an integral part of Namibia. Our Government also denounces the machinations contrived by the racist regime of Ian Smith under the guise of the so-called internal settlement, the purpose of which is to deprive the Zimbabwe people of their right to independence and majority rule. We wish to point out that the intransigent position of the Government of Pretoria with respect to granting independence to Namibia and the continuation of the illegal racist minority rule in Southern Rhodesia will be the direct cause underlying any eruption of violence and the continuation by the peoples of Namibia and Zimbabwe of the armed struggle for the realization of their freedom, national independence, and territorial integrity.
122.	The Government of the Yemen Arab Republic therefore reaffirms the need to implement Security Council resolution 385 (1976) and to promote peace efforts within the framework of the United Nations for achieving the independence of Namibia and preserving its territorial integrity. Our delegation also appeals to the United Kingdom, in its capacity as the administering Power in Southern Rhodesia, to shoulder its full responsibility by putting an end to the illegal regime of Ian Smith and transferring authority to the legitimate representatives of the Zimbabwe people.
123.	The Yemen Arab Republic supports the Secretary- General in his efforts to resolve the question of Cyprus in a manner that will ensure the security of the peoples of Cyprus and guarantee to the island its independence, territorial integrity and non-alignment. Such efforts should be based on the recognition of equal rights for both communitites, the Greek Cypriots and the Turkish Cypriots.
124.	The Yemen Arab Republic has participated in an active and positive manner in the various sessions of the Third United Nations Conference on the Law of the Sea, and prior to that had participated in the preparatory activities for the Conference through its membership in the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction, for the purpose of concluding a just and acceptable international convention which would govern- everything pertaining to the seas in a way compatible with contemporary international developments.
125.	At the end of its sixth session, held in New York between 23 May and 15 July 1977, the Conference prepared what has become known as the informal composite negotiating text.  Our delegation expressed at the time its dissatisfaction with some of the provisions of the text, particularly those relating to navigation through international straits, since those provisions infringe the sovereign rights of States whose straits are situated within their territorial waters. Despite that, we continued to participate in the Conference in the expectation of reaching agreement on balanced provisions which would protect the respective rights of the various parties.
126.	Before the end of the seventh resumed session, which was concluded in New York last month, the Conference was dealt a severe blow which manifested itself in the desire of some industrialized countries to enact unilateral legislation aimed at starting the exploitation of the sea-bed resources in the international limits of the area. As a member of the Group of 77, Yemen fully supports the statement made by the Chairman of the Group during the plenary meeting of the Conference on 15 September 1978. We also reaffirm the need to abide by the Declaration of Principles contained in General Assembly resolution 2749 (XXV), which declared that the sea-bed and ocean floor beyond the limits of national jurisdiction are the common heritage of mankind.
127.	At the end of last November the first international economic Conference to discuss the five-year development plan of the Yemen Arab Republic was held in San'a. Our delegation wishes to express its thanks and gratitude to Mr. Kurt Waldheim, the Secretary-General, and to the United Nations family for their participation and cooperation in making the Conference a success.
128.	It is the view of our Government that development should have top priority. From the day stability was attained in 1970 after eight years of suffering and disturbances, all our efforts have been geared to the elimination of economic and social setbacks. With this goal in mind, all available human and material resources and potentials have been marshalled for development. In 1973 we decreed the three-year development programme as the starting-point for a new phase based on planning for future development. That programme resulted in an annual growth rate of 12.6 per cent in the gross national product;
129.	The five-year plan, which involves an estimated 16.7 billion Yemen rials and to which President Ali Abdullah Saleh and the Government devote great attention, has the following objectives for achievement during its life plan: first, to build the national economy and direct the economy towards reliance on local resources for development; secondly, to develop an integrated system of education and training; and thirdly, to establish the necessary infrastructure in the sector of communication and roads.
130.	At the political level our country is witnessing an important development in its constitutional life. Our political leadership is anxious to pursue the democratic experiment as represented in the People's Constituent Council and to promote that experiment for the fulfilment of the aspiration of our people to a true democratic life.
131.	In the international arena the Yemen Arab Republic has cultivated amicable relations with all friendly and kindred States. Our established policy is characterized by temperance, responsibility and the attempt to settle our differences through genuine dialogue. However, our country opposes any intervention in its internal affairs and also adamantly rejects the encouragement of problems among other States.
132.	In its efforts to achieve prosperity and stability for its people Yemen is aware of its commitments concerning the international issues which beset our planet. In true co-operation with brothers and friends it attempts to contain regional conflicts, which often generate tension and constitute a threat to international peace and security.
133.	In dealing with these issues, Yemen is inspired by its faith in the principles of the Charter and its strong desire to ensure that the United Nations, by our common will, remains the appropriate body for . tackling the most complicated issues. This leads us to emphasize the need to enhance the role of the United Nations in supporting the struggle of the peoples for freedom, independence and self-determination in fulfilment of the aspiration of our generation to see justice, peace and .stability prevail throughout the world.










